Cohn, J.
(dissenting in part). The majority opinion correctly and concisely states the four issues which have arisen between the parties. I concur in the finding that no one of the first three issues set forth involves a labor dispute. Which group is entitled to negotiate a future contract with R, H. Macy & Co. after the present agreement expires on January 31, 1949, I agree, is not before us and does not, in any event, come within the jurisdiction of this court.
However, to the extent that the majority affirms the order denying complete injunctive relief as to the first three issues stated, I dissent. Upon the record before us it appears that the charter granted by the international union to Local 1-S has not been revoked, suspended, annulled or dissolved by the plaintiff: International and that more than seven members remain in Local 1-S. Individual members of Local 1-S have a perfect right to leave that union and to organize another. But they may not thereafter appropriate the name, the property or the records of the original group nor may they administer the present unexpired employment agreement with R. H. Macy & Co.
Accordingly, I dissent and vote to reverse the order and grant a temporary injunction as indicated.
Dore, J. P., Callahan and Van Vooehis, JJ., concur with Shientag, J.; Cohn, J., dissents and votes to reverse and grant a temporary injunction as indicated, in opinion.
Order appealed from is modified by granting in part a temporary injunction as indicated in opinion, and as so modified affirmed, without costs; and the cause is to proceed to an immediate trial. Settle order on one day’s notice.